Citation Nr: 0524517	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, 
for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2003, which granted service connection for PTSD, and 
assigned a 100 percent rating, effective July 20, 1998.  The 
veteran appeals the effective date of the grant of service 
connection.  In July 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

The Board initially denied service connection for PTSD in a 
decision dated in November 2000, prior to the enactment of 
the VCAA.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  The Court 
vacated the Board decision, and the subsequent Board 
decision, dated in June 2003, was a complete grant of the 
benefit sought at that time, service connection for PTSD.  
Consequently, although the veteran was not informed of all 
four elements of the duty to notify, any errors in the duty 
to assist or notify were harmless, and did not prejudice the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

However, because of these deficiencies in notice, the earlier 
effective date issue on appeal does not fall within the 
"downstream" issues exception to VCAA notification.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004) 
(VA is not required to provide separate 38 U.S.C.A. § 5103(a) 
notice with regard to "downstream" issues, where the notice 
was provided in connection with the original claim.); see 
also Grantham v. Brown, 114 F .3d 1156 (1997).  Accordingly, 
the RO must ensure that all actions required to notify and 
assist the claimant have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

At his hearing before the undersigned, the appellant raised a 
claim of clear and unmistakable error (CUE) in the December 
1991 rating decision which denied service connection for 
PTSD.  The CUE question is inextricably intertwined with the 
earlier effective date issue and must be decided in the first 
instance by the RO, before the Board reaches a final 
determination on the earlier effective date issue.  

In view of the foregoing, the case is REMANDED to the RO, via 
the AMC, for the following: 

1  Send the veteran and his attorney a 
letter containing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), informing him of the 
information and medical or lay evidence 
that is necessary to substantiate his 
claim for an earlier effective date for 
service connection for PTSD.  The letter 
should inform him of which information 
and evidence, if any, that he is required 
to provide to VA, and which information 
and evidence, if any, VA will attempt to 
obtain on his behalf.  He should 
specifically be requested to provide any 
evidence in his possession that pertains 
to the claim, including to the allegation 
of CUE in the December 1991 rating 
decision.  

2. Adjudicate the matter of whether there 
was CUE in the December 1991 RO decision 
which denied service connection for PTSD.  
If the decision is adverse to the veteran, 
he should be informed of his appeal rights 
and provided the opportunity to appeal the 
decision.

3.  Review the claim for an earlier 
effective date for the grant of service 
connection for PTSD.  If the determination 
is not a full grant of benefits sought, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  He and his representative 
should be given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

